PER CURIAM:
Robert Christopher Kettenburg appeals the district court’s order dismissing his complaint without prejudice for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Kettenburg v. GEICO Ins., No. 8:13-cv-01644-PJM (D. Md. June 19, 2013). We deny Kettenburg’s motion for waiver of service. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.